Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “horizontal” in claim 3 is a relative term which renders the claim indefinite. The term “horizontal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what the metal profile is intended to be horizontal relative to.
The term “vertical” in claim 12 is a relative term which renders the claim indefinite. The term “vertical” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what the wall is intended to be vertical relative to.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1,3-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mobley et al. (US 20150336834) referred to as Mobley herein after and further in view of Gross et al. (US 20100218558) referred to as Gross herein after.
Regarding claims 1 and 3 and 8, Mobley discloses a submerged burner (12) vitrifiable material melting furnace and method of operating including a wall cooled by a cooling fluid, fluid-cooled walls [0038], for creating a frozen layer of vitrifiable material 
the wall includes a metal plate, metal shell 17 [0038].
Mobley fails to disclose an attachment texture comprising a plurality of separate projecting metal elements fixed to a face of said metal plate facing toward the interior of the furnace and each of said plurality of projecting metal elements fixed to the face of said metal plate projecting away from said face to the metal plate toward the interior of the furnace as recited in present claim 1.
In an analogous art of creating a frozen layer of vitrifiable material, or skull crust 14, in manufacturing a glass melt Gross discloses flow influencing fixtures 30 arranged in the interior of the vessel provided along the side walls [0173]-[0174], or alternatively metal pipes 81 [0104], [0179].  It would be obvious to one of ordinary skill in the art to modify the glass melter for creating a skull crust of Mobley with the flow influencing fixtures 30 or metal pipes 81 of the skull crucible of Gross as motivated by influencing the flow of glass along the walls intending to create the frozen/skull layer.
The combined teachings of Mobley and Gross do not specifically state the flow influencing fixtures are metal however it would be obvious to one of ordinary skill in the art to use high heat sustaining materials such as platinum [0011], or as exemplified by metallic pipes [0104] as motivated to withstand corrosion.
	Regarding claim 4, the metal fixtures 30 are depicted to extend what is considered horizontal.
Regarding claims 5-6, the combined teachings of Mobley and Gross do not indicate the projections 30 are an angle iron.
MPEP 2144.04 states 
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.
In the present instance, Gross depicts the flow altering fixtures (30) as single plate projections it would have been obvious to one of ordinary skill in the art to alter the shape of the plate fixtures 30 as motivated by the same purpose of altering the flow of the material.
Alternatively, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.
In the present instance, Gross depicts the flow altering fixtures (30) as single plate projections it would have been obvious to one of ordinary skill in the art to duplicate the plate fixtures 30 as motivated by the same purpose of altering the flow of the material.
Alternatively, In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice
In the present instance, Gross depicts the flow altering fixtures (30) as single plate projections it would have been obvious to one of ordinary skill in the art to rearrange the plate fixtures 30 to angle out as two flat wings as motivated by the same purpose of altering the flow of the material.
	In summary, modifying the amount, arrangement of flow altering fixtures would be obvious to one of ordinary skill in the art for the same purpose of altering the flow within the melter of Mobley.
Regarding claims 7-9,  the combined teachings of Mobley and Gross disclose the attachment texture having solids of the flow altering fixtures (30) and voids, where the flow altering fixtures are not, wherein the melter is intended to create a frozen layer.
the combined teachings of Mobley and Gross do not disclose the dimensions of placement of the flow altering elements (30).
MPEP 2144.04 states:
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device
In the present situation one of ordinary skill in the art would be motivated to place the flow altering projections (30) at dimensions such that glass may sufficiently touch the fluid-cooled wall and thus to assist in altering/slow  the flow as motivated by creating a frozen layer.
	Regarding claims 10-11, Mobley suggests the fluid cooled walls be lined with refractory such as alumina [0054]
Regarding claim 12, The melter wall is considered vertical relative to something given the broadest reasonable interpretation.  Alternatively, Mobley suggests altering the melter geometry [0058].
Regarding claim 13, see rejection of claim 1.
Regarding claim 14, The combined teachings of Mobley and Gross disclose a method of operating a submerged combustion melter with plates (30) or tubes (81) both considered texturizing and smooth given the claim the broadest reasonable interpretation in light of the specification.
Regarding claim 15, see rejection of claims 10-11
Regarding claim 16, The combined teachings of Mobley and Gross disclose molten glass.
Regarding claim 17, see rejection of claim7-9
Regarding claim 18, the combined teachings of Mobley and Gross do not indicate the projections 30 depths.
MPEP 2144.04 states 
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.
In the present instance, Gross depicts the flow altering fixtures (30) as single plate projections it would have been obvious to one of ordinary skill in the art to alter the shape of the plate fixtures 30 as motivated by the same purpose of altering the flow of the material.
Alternatively, In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice
In the present instance, Gross depicts the flow altering fixtures (30) as single plate projections it would have been obvious to one of ordinary skill in the art to rearrange the plate fixtures 30 depths as motivated by the same purpose of altering the flow of the material.
	In summary, modifying the amount, arrangement of flow altering fixtures would be obvious to one of ordinary skill in the art for the same purpose of altering the flow within the melter of Mobley.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20150353405 angled “guides” projections
US 3640517 shape of projections
US 4471488 flow of skull melting
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/Primary Examiner, Art Unit 1741